Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal there was presented and necessarily passed upon a question under the Constitution of the United States, viz;: Whether lack of a remedy in one proceeding rather than two to declare the licensing statute invalid and also to obtain a refund of licensing fees already paid violates the Due Process Clause of the Fourteenth Amendment. The Court of Appeals considered this issue and held that there was no denial of claimant’s constitutional rights (30 N Y 2d 415).